

image1.jpg [image1.jpg]




Privileged and Confidential


March [__], 2020
[NAME]
[ADDRESS]
[ADDRESS]


Re: Retention Bonus


Dear [NAME]:


On behalf of Jason Industries, Inc. (the “Company”), I am pleased to offer you
the opportunity to receive a cash retention bonus in the amount of $[__] (the
“Retention Bonus”), if you agree to the terms and conditions contained in this
letter agreement (this “Agreement”) by executing and returning a copy of this
Agreement to the Company. Capitalized terms used but not otherwise defined
herein shall have the meaning ascribed to such terms in Section 2.


1.Retention Bonus. The Company will pay you the Retention Bonus on or before
March [__], 2020. Once paid to you, the Retention Bonus will vest and become
non-forfeitable on the earlier of (a) December 31, 2020 and (b) the consummation
of a Successful Transaction (as applicable, the “Vesting Date”), subject to your
continued employment with the Company on the Vesting Date and the other terms
and conditions set forth herein. You agree that in the event your employment
with the Company terminates prior to the Vesting Date for any reason other than
a Qualifying Termination, you will be required to repay to the Company one
hundred percent (100%) of the After-Tax Value of the Retention Bonus within
thirty (30) days of such termination. Notwithstanding anything to the contrary
contained herein, in the event of your Qualifying Termination before the Vesting
Date, subject to your execution and non-revocation of a customary release of
claims in a form reasonably satisfactory to the Company within sixty (60) days
of your Qualifying Termination date, you will not be required to repay to the
Company any portion of the Retention Bonus that was paid to you prior to your
Qualifying Termination date. For the avoidance of doubt, a leave of absence
approved by the Company shall not constitute a termination of your employment
for purposes of this Agreement.


2.Definitions. For purposes of this Agreement:


“After-Tax Value of the Retention Bonus” means the gross amount of the Retention
Bonus, net of any taxes you are required to pay in respect thereof and
determined taking into account any tax benefit that may be available in respect
of the repayment described above. The Company shall determine in good faith the
After-Tax Value of the Retention Bonus, which determination shall be conclusive
and binding.





--------------------------------------------------------------------------------



“Cause” shall have the meaning set forth in the Employment Agreement.


“Constructive Termination” shall have the meaning set forth in the Employment
Agreement.


“Disability” shall have the meaning set forth the Employment Agreement.


“Employment Agreement” means that certain Employment Agreement, by and between
you and the Company.


“Qualifying Termination” means the termination of your employment (a) by the
Company for a reason other than Cause, (b) due to your death or Disability, or
(c) by you due to a Constructive Termination.


“Successful Transaction” means any transaction that is consummated pursuant to
the Company’s exploration of strategic alternatives, including, but not limited
to, a sale, a strategic merger, a recapitalization and/or a financing consisting
of equity and/or debt securities, or a restructuring of the Company’s debt.
Approval by the Board of Directors of the Company whose vote is sufficient to
approve of the transaction ultimately selected pursuant to the Company’s
exploration of the strategic alternatives will constitute approval of a
Successful Transaction for purposes hereunder.


3.Release. As a condition to receiving the Retention Bonus, you hereby agree to
release any and all Claims (as defined below) against the Company, its
affiliates and their respective directors, officers and employees. “Claims”
means claims, charges or complaints for, or related to, any breach of contract,
violation of any statute or law, or tortious conduct occurring, or based on
events occurring, on or before the date of this Agreement; provided that Claims
do not include, and you are not releasing: (a) any claims that may not be
released as a matter of law, (b) any claims or rights that arise after you sign
this Agreement, (c) any claims or rights with respect to accrued compensation or
benefits, (d) any claims or rights for indemnification, advancement of defense
costs or other fees and expenses and related matters, arising as a matter of law
or under the organizational documents of the Company or its affiliates or under
any applicable insurance policy with respect to your liability as an employee,
director, manager or officer of the Company or its affiliates, and (e) any
claims or rights under the directors and officers and other insurance policies
of the Company and its affiliates.


4.Confidentiality of this Agreement; Reaffirmation of Existing Restrictive
Covenants. You must keep the terms and conditions of this Agreement strictly
confidential, except for disclosures to your immediate family and any tax, legal
or other counsel that you have consulted regarding this Agreement, whom you will
instruct not to disclose the same, and disclosures specifically authorized or
required by law. Additionally, by entering into this Agreement, you hereby
reaffirm, and agree to be bound by, all of your existing restrictive covenant
obligations in favor of the Company.


5.Withholding Taxes. The Company may withhold from the Retention Bonus payable
to you hereunder such federal, state and local taxes as the Company determines
in its sole discretion may be required to be withheld pursuant to any applicable
law or regulation.





--------------------------------------------------------------------------------



6.No Right to Continued Employment. Nothing in this Agreement will confer upon
you any right to continued employment with the Company (or its affiliates or
their respective successors) or to interfere in any way with the right of the
Company (or its affiliates or their respective successors) to terminate your
employment at any time, without notice, and for any or no reason.


7.Interaction with Other Arrangements. The Retention Bonus is a special payment
to you, and expressly supersedes and replaces [any amounts to which you may be
entitled under that certain cash bonus letter agreement, dated as of August 5,
2019, by and between you and the Company (the “Prior Bonus Agreement”)] [any
other retention bonus opportunity to which you may be entitled under any other
agreement with the Company]; provided, however, that, for the avoidance of
doubt, the Retention Bonus does not supersede, replace or modify any
compensation or payments payable to you under the Employment Agreement. Neither
the Retention Bonus nor payment thereof will be taken into account in computing
the amount of salary or compensation for purposes of determining any bonus,
incentive, pension, retirement, death or other benefit under any other bonus,
incentive, pension, retirement, insurance or other employee benefit plan of the
Company or its affiliates, unless such plan or agreement expressly provides
otherwise.


8.Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the State of Delaware, without
giving effect to its conflicts of law. Each party irrevocably agrees that any
legal action, suit or proceeding against it arising out of or in connection with
this Agreement shall be brought exclusively in the state courts of Milwaukee,
Wisconsin (unless the federal courts have exclusive jurisdiction, in which case
each party consents to the jurisdiction of the United States District Court for
the Northern District of Oklahoma), which courts shall apply the laws of the
State of Delaware.


9.Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.


10.Entire Agreement; Amendment. This Agreement constitutes the entire agreement
between you and the Company with respect to the Retention Bonus and supersedes
[(a) any and all prior agreements or understandings between you and the Company
with respect to the Retention Bonus, whether written or oral, and (b) the Prior
Bonus Agreement] [any and all prior agreements or understandings between you and
the Company with respect to the Retention Bonus, whether written or oral].
Notwithstanding anything to the contrary in the foregoing, the parties hereto
expressly agree that nothing in this Agreement supersedes, replaces or otherwise
modifies the terms or interpretation of any other written agreements between you
and the Company or any its affiliates with respect to other subject matters, nor
shall this Agreement be construed to supersede, modify or change the terms of
the Employment Agreement, including with respect to the terms thereof regarding
a Change in Control (as defined therein), but rather, this Agreement shall be in
addition to any obligations, terms or conditions under the Employment Agreement
regarding the same. This Agreement may be amended or modified only by a written
instrument executed by you and the Company.





--------------------------------------------------------------------------------



11.Section 409A Compliance. Although the Company does not guarantee the tax
treatment of the Retention Bonus, the intent of the parties is that the
Retention Bonus be exempt from the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance promulgated
thereunder, and accordingly, to the maximum extent permitted, this Agreement
shall be interpreted in a manner consistent therewith.


12.Administration. The Company shall have full power and authority to construe
and interpret this Agreement, and any interpretation by the Company shall be
binding on you and your representatives and shall be accorded the maximum
deference permitted by law. The Company, in its sole discretion, shall have the
right to modify, supplement, suspend or terminate this Agreement at any time;
provided, that, except as required by law, in no event shall any amendment or
termination adversely affect your rights without your prior written consent.
Subject to the foregoing, this Agreement shall terminate upon the satisfaction
of all obligations of the Company or its successor entities hereunder.


[Remainder of the page intentionally left blank]






--------------------------------------------------------------------------------



This Agreement is intended to be a binding obligation on you and the Company. If
this Agreement accurately reflects your understanding as to the terms and
conditions of the Retention Bonus, please sign, date, and return to me one copy
of this Agreement. You should make a copy of the executed Agreement for your
records. Please note that you must sign and return this Agreement to the Company
by no later than [________], 2020, in order to receive the benefits provided
hereunder.



Very truly yours,[Name][Title]



The above terms and conditions accurately reflect our understanding regarding
the terms and conditions of the Retention Bonus, and I hereby confirm my
agreement to the same.


Dated: ______________, 2020





[●]






